Mr. Justice Bailey
delivered the opinion of the court.: '
The matter for consideration is a motion to dismiss a writ of error sued out of this court to review a decision of the court of appeals, affirming a judgment of the district court of the'city and county of Denver, in a cause wherein The Sigel-Campion Dive Stock • Company was plaintiff, and Alexander Nesbit, as sheriff, was defendant, in which action Robert M. Work, trustee in bankruptcy, intervened. The district court dismissed the intervention petition of Work. At the trial therg was a jury verdict, upon which judgment was ordered, allowing plaintiff to retain possession of the property in dispute, and awarding one dollar, as damages for the unlawful taking and detention thereof, with costs. The suit is in replevin, and it is admitted by the pleadings that the property in controversy is of the value of $14,000.00.
The act creating the court of appeals has been upheld by this court as constitutional. People ex rel. v. Scott et al., 120 Pacific (Colo.) 126. All of the provisions are to be therefore treated as in full force, and given effect according to their plain and undoubted meaning. By sections 4 and 5 thereof provision is made.for the transfer of causes pending in the supreme court, on appeal or error, to the court of appeals, making the decision of the court of appeals in all such cases, except as specified in section 6 of the act, final and conclusive. That portion of section 6 which directly relates to the matter under consideration is as follows:
“Section 6. Provided, however, that in causes thus transferred from the supreme court to the court of appeals, *335whether pending on appeal or error,* wherein the decision necessarily involves the construction of a provision of the federal or state constitution or relates to a franchise or freehold, or a judgment for more than $5,000, exclusive of costs, such deci-’ sion thereof by the court of appeals shall not be final. Such cases may be reheard in the supreme court by writ of error .from the latter court, under rules to be adopted by it.” .
Tire contention, in support of the motion tó dismiss, is that the matter sought to be reviewed falls within none of the exceptions found in section 6, since the decision neither in-, voles a constrfiction of a provision of the federal or state constitution, nor relates to a franchise or freehold, nor to a judgment for more than $5,000.00, exclusive of costs. Oh the other hand it is urged that, as the pleadings show 'the value of the property involved to be $14,000.00, the judgment is reviewable by this court.
The provision relating to reviews by the supreme court of certain court of appeals decisions is so clear, simple and direct that it needs no construction. It has, and can have, but one meaning, nor can that meaning be in the' least in doubt. In plain and unmistakable language it provides for a review of any decision of the court of appeals which "iieeessarily involves a construction of either a provision of the federal or state constitution, or relates to a franchise or freehold, or to a judgment for more than $5,000.00, exclusive of costs', and of no other. The .judgment last referred to in the provision under consideration is one which, in terms, is meásured by an award in dollars, not by the amount involved in the suit or the value of the property in controversy. The provisión reads precisely so. That such is its meaning- is not debatable. Thé statute says where the judgment is “for more than' $5,000, exclusive of costs.” That means an actual money judgment for more than the sum mentioned; no other meaning can be fairly given it. With the wisdom, policy or justness of the law' this court has nothing to do; those were matters for the legislature to consider and settle. Nor had the court' power or authority to *336read into the statute something which plainly is not there. If the law-as it now stands proves inexpedient, relief must be sought by legislation. Courts are powerless to give it. Their province and function is to interpret and enforce the law as found, not to change and modify old laws, and thus, by strained and unwarranted construction, virtually make new ones.
By section 1 of the legislative act of 1891, creating the original court of appeals, it was provided:
“Section 1. No writ of error from, or appeal to, the supreme court shall lie to review the final judgment of any inferior court, unless the judgment, or in repleyin, the value found exceeds two thousand five hundred dollars, exclusive of costs. Provided, This limitation shall not apply where the matter in controversy relates to a franchise or freehold, nor where the construction of a provision of the constitution of the state or of the United States is necessary to- the determination of a case.”
It is to be observed that by this provision for reviews of the decisions' of the former court of appeals, it is expressly provided that where in. replevin the ,■ value found exceeded $2,-500.00, exclusive of costs, a review might be had. The fact that no such ‘provision is found in the preseiit statute is significant. The'only reasonable conclusion is that the provision was omitted’ advisedly. • Otherwise, had the purpose been to allow a review in'such cases, the legislature would have provided, after the manner of the old statute, that where in replevin the value of the property exceeded a certain sum the writ of error should lie. Or’ if a review had been intended, where the amount involved was more than $5,000.00, it would have been so declared. But nothing of the sort was done; the statute provides for a review only where there is a judgment for more than $5,000.00. So that, from every standpoint, the conclusion must' be that no review of a decision of the court of appeals was intended, ánd none has been provided for, where a consideration of a provision of the federal or state constitution' *337is not necessarily involved, or where it does not relate to a franchise or a freehold, except of a money judgment in excess of $5,000.00, exclusive of costs.
Since the question involves the construction of a particular statute, failure to cite authorities in poirjt occasions no surprise. Indeed, precedents are not needed to support the conclusion reached.. The duty of the court is to give effect to the statute, according to the ordinary and usual meaning of its language, in which view it is obvious that the motion must be sustained, and the writ dismissed. Judgment is ordered accordingly.
Decision en banc.
Chief Justice CampbEee not participating.